PER OURIAM.
This cause was brought under the terms of, and for the purpose of obtaining relief under, chapter 102, Acts of the Regular Session of the 43d Legislature, which became effective May 1, 1933 (Vernon’s Ann. Civ. St. art. 2218b). The act by its terms is effective in no event beyond May 1,1934. Since the statute is no longer operative, the cause is deemed moot, and is, for that reason, dismissed ; and any injunctive or restraining order heretofore entered by this or'any lower court is hereby dissolved.
The views of Chief Justice CURETON, concurring in the dismissal of the cause, are expressed in a memorandum this day filed.